Citation Nr: 1510893	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-31 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased evaluation for status post lateral collateral ligament strain, left knee, currently evaluated at 10 percent disabling.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for schizoaffective disorder, claimed as an acquired psychiatric disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a right elbow disability.


REPRESENTATION

Appellant represented by:	Michael James Kelley, Esq.


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1996 to February 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions adjudicated in July 2010, and October 2013 by the Department of Veterans Affairs (VA) Regional Offices (RO) in Boston, Massachusetts, and New York, New York respectively.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a Form 9, Appeal to Board of Veteran's Appeals in November 2013.  The Veteran elected for a travel Board hearing, but stated in his submission that he requested a videoconference hearing.  Similarly, the Veteran requested a videoconference Board hearing in his Form 9 received in August 2014.  

The Veteran was scheduled for a videoconference hearing in January 2015; however the Veteran failed to report.  In correspondence dated in February 2015, the Veteran's representative stated that the Veteran had not received notice of his hearing due to an address change.  The representative asked for the videoconference hearing to be rescheduled and also provided the Veteran's new address.

As the Veterans' benefits system is both "paternalistic" and "uniquely pro-claimant" the Board finds that since the Veteran did not have notice of the hearing date, good cause is shown.  Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 200); 38 C.F.R. § 20.704(c).  Thus a remand of this matter to the RO is warranted in order to reschedule the Veteran's requested videoconference Board hearing.  

The Veteran is advised that it is his responsibility to keep VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of VA to "turn up heaven and earth to find [the appellant]."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  See also Thompson v. Brown, 8 Vet. App. 169, 175 (1995) (VA may rely on the "last known address" shown of record, and the burden is on an appellant to keep VA apprised of his or her whereabouts).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing at the RO before a Veterans Law Judge and provide appropriate notification to the Veteran and his representative.  After a hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




